Per Curiam.

The party in this case lost nothing by his íeglect to make his election within the time prescribed, as o the mode of having the damages assessed, but his right to lave them assessed by the commissioners appointed by a udge. And the damages having been regularly assessed y two Justices and a jury, in the mode pointed out by the tatute, the board of supervisors were bound, when the apilication was made to them for that purpose, to cause the amages so assessed, with the charges, to be levied and colBcted in the town, pursuant to the statute. The motion >r a mandamus is, therefore, granted.
Motion granted.